Citation Nr: 1229518	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  12-17 462	)	DATE
	)
	)


THE ISSUE

Whether an April 20, 1982 decision of the Board of Veterans' Appeals, denying an initial rating higher than 30 percent for bilateral ocular impairment, should be revised or reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel







INTRODUCTION

The Moving Party served on active duty in the U.S. Air Force from January 1958 to May 1962 and in the U.S. Army from December 1968 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion that alleges CUE in an April 20, 1982 Board decision, which denied an initial rating higher than 30 percent for bilateral ocular impairment.


FINDINGS OF FACT

1.  In an April 20, 1982 decision, the Board denied a claim for an initial rating higher than 30 percent for service-connected bilateral ocular impairment disability.

2.  The moving party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the April 20, 1982 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  See also 38 C.F.R. § 20.1411 (2011) (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  

The issue presently before the Board is whether there is CUE in the Board's April 20, 1982 decision, which denied a claim for an initial rating higher than 30 percent for service-connected bilateral ocular impairment disability.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2011).  

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) [and the implementing regulation, 38 C.F.R. § 3.102] does not apply to a motion to reverse or revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting Court of Appeals for Veterans Claims (Court) interpretation of 38 C.F.R. § 3.105).

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  See Acciola v. Peake, 22 Vet. App. 320 (2008).

The proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003); see 38 C.F.R. § 20.1404(b).

Especially instructive is the recent Federal Circuit case of Hillyard v. Shinseki, in which the Board denied an earlier Board CUE motion and in a later motion (the motion under appellate review), the Veteran raised a new CUE theory.  The Board dismissed the motion under 38 C.F.R. § 20.1409(c), concluding that that regulation permitted only one request for revision based on CUE to be filed; and the CAVC agreed and affirmed the Board's decision.  See Hillyard v. Shinseki, 2012 WL 3538277, at *1-2 (C.A.Fed.) (Aug. 17, 2012); see also Hillyard v. Shinseki, 24 Vet. App. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409(c), which note that Board decisions of CUE cannot be re-challenged and are to dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).


The Federal Circuit affirmed the CAVC.  In doing so, the Federal Circuit rejected the Veteran's argument that each "theory" of CUE represents a different claim and thus 38 C.F.R. § 20.1409(c) permits multiple CUE challenges as long as each challenge is based on a different CUE theory.  See Hillyard, 2012 WL 3538277, at *2-3.  In doing so, the Federal Circuit acknowledged the Veteran's citation to its decisions in Andre v. Principi, 301 F.3d 1354 (Fed. Cir.2002) and Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005), which held that "issue" meant a specific CUE allegation.  The Federal Circuit found Andre and Andrews inapplicable to CUE allegations involving Board decisions, because those cases dealt with decisions by an RO.  (CUE challenges to RO decisions-under 38 U.S.C. § 5109A and 38 C.F.R. § 3.105-have no effect on CUE challenges to Board decisions, which fall under a different statute and regulations-38 U.S.C. § 7111 and 38 C.F.R. §§ 20.1401-1411.)  As such, although each CUE theory may constitute a separate claim for motions of CUE in RO rating decisions, the rule does not apply to motions alleging CUE in Board decisions.  See id., at *4.  

Historically, the RO's October 1979 rating decision established service connection for chronic uveitis of the left eye with retinal tear, aphakia and exotropia and right hypertropia and diplopia (left eye disability); and assigned an initial rating of 30 percent.  Then, the Moving Party perfected an appeal to the Board of the October 1979 RO rating decision, for an initial rating higher than 30 percent for the left eye disability.  

In an April 20, 1982 decision, the Board denied entitlement to a rating higher than 30 percent for bilateral ocular impairment.  The Board appropriately notified the Moving Party of that decision.  At the time of that Board decision, there was no possibility of any further appeal since the U.S. Court of Appeals for Veterans Claims (Veterans Court) did not yet exist.  The Court came into existence some years later, in 1988.  Therefore, that April 1982 Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  


The Moving Party's motion for a finding of CUE in the Board's April 20, 1982 decision is not sufficiently specific to meet the requirements for pleading CUE, such that the motion is dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).

Significantly, in his March 2007 statement, the Moving Party raised the issue of CUE in the October 9, 1979 RO rating decision, for failing to grant special monthly compensation at the (k) level for loss of use of the left eye.  At a Board videoconference hearing in March 2012 for that issue (but, unremarkable for the issue of CUE in a Board decision), the Moving Party testified that the October 1979 rating decision did not properly consider the medical evidence of loss of use of the left eye, which should have warranted a grant of special monthly compensation at the (k) level.  In particular, in an April 2012 written statement, he specifically argued that the RO did not adequately consider positive evidence in his Medical Evaluation Board report, such as from Dr. B., that suggested loss of use of the left eye; and also did not consider supportive medical findings in the Medical Evaluation Board addendum, and an April 1979 eye evaluation consult from private physician, Dr. J.D.

However, the April 1982 Board decision subsumed the October 1979 rating decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  A separate Board decision addressing the issue of whether an October 9, 1979 rating decision should be revised or reversed due to CUE, for failure to grant special monthly compensation at the (k) level for loss of use of left eye has been issued contemporaneous to this decision.

Consequently, the Moving Party's CUE motion necessarily implicates the April 1982 Board decision, inasmuch as that Board decision also failed to grant SMC for loss of use of the left eye.  In July 2012, the Board issued him a notice that his motion for CUE in the April 1982 Board decision had been docketed (i.e., the instant decision), and advised him of the rules relating to CUE motions in Board decisions, located in 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  

Nonetheless, the Moving Party has not actually submitted any allegations of CUE that are directed towards the final and binding April 1982 Board decision.  Rather, the claims file only reveals arguments pertinent to CUE in the subsumed October 1979 rating decision.  The Moving Party has not indicated any desire to apply the above allegations, concerning CUE in the October 1979 rating decision, to the April 1982 Board decision now at issue.  Indeed, it is not necessarily the case that any such arguments would be applicable to the April 1982 Board decision.  

Moreover, if the Board were to consider any specific CUE allegations concerning the April 1982 Board decision, this could actually prejudice the Moving Party and prevent refilling of a CUE claim at a later date.  Again, in Hillyard, the Federal Circuit rejected the notion that each "theory" of CUE represents a different claim and thus 38 C.F.R. § 20.1409(c) permits multiple CUE challenges as long as each challenge is based on a different CUE theory.  See Hillyard, 2012 WL 3538277, at *2-3.  So, the Board will not apply the Moving Party's previously stated arguments, concerning CUE in a subsumed October 1979 rating decision, to the April 1982 Board decision.

In reaching this determination, the Board has sympathetically read the CUE motion, but has also applied common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  See Acciola v. Peake, 22 Vet. App. 320 (2008).

Because the moving party's motion fails to comply with the requirements for specificity of CUE motions set forth in 38 C.F.R. § 20.1404(b) (2011), the motion is dismissed without prejudice.


	(CONTINUED ON NEXT PAGE)


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

